Citation Nr: 1201802	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the reduction of the evaluation of service-connected degenerative disc disease of the lumbar spine from 40 percent to 20 percent disabling, effective March 1, 2008, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963 and from December 1990 to April 1991. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In an April 2007 rating decision, the RO proposed to reduce the evaluation for service-connected degenerative disc disease of the lumbar spine 40 percent to 10 percent disabling.  In a December 2007 rating decision, the RO reduced the evaluation for service-connected degenerative disc disease of the lumbar spine from 40 percent to 20 percent disabling effective March 1, 2008.  


FINDINGS OF FACT

1.  In a February 1999 rating action, a 40 percent evaluation was assigned for the Veteran's lumbar spine disability, effective May 1, 1991. 

2.  By a rating action in April 2005, the RO proposed a reduction for the lumbar spine disability evaluation and the Veteran was notified that same month of the proposed reduction from 40 percent to 20 percent. 

3.  By a rating action in April 2007, the RO proposed a reduction for the lumbar spine disability evaluation and the Veteran was notified in May 2007 of the proposed reduction from 40 percent to 10 percent. 


4.  A December 2007 rating decision reduced the evaluation for the Veteran's lumbar spine disability from 40 percent to 20 percent evaluation, effective from March 1, 2008. 

5.  The RO complied with the procedural requirements of 38 C.F.R. § 3.105(e). 

6.  The 40 percent lumbar spine disability evaluation had been assigned for more than five years. 

7.  The provisions of 38 C.F.R. § 3.344  were not considered and applied, and the clinical evidence of record at the time of the December 2007 rating action fails to demonstrate sustained material improvement in the Veteran's lumbar spine disability under the ordinary conditions of life. 

8.  The RO's December 2007 rating action reducing the disability evaluation for the Veteran's lumbar spine disability from 40 percent to 20 percent was void ab initio as not in accordance with the law. 


CONCLUSION OF LAW

The criteria for the restoration of the 40 percent schedular disability evaluation for the Veteran's degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The appellant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The appellant is also to be informed that he/she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e) (2011). 

The instant case involves the Veteran's disagreement with a rating decision which reduced from 40 percent to 20 percent the evaluation of his service-connected lumbar spine disability.  The 40 percent rating was in effect from May 1991 through March 2008 (there was also a period from May 2004 to October 2004 when the Veteran was rated at 100 percent), a period of more than five years.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Therefore, the requirements pertaining to reductions of ratings that have been in effect for at least five years are applicable.  38 C.F.R. 
§ 3.344(a),(b) (2011). 

In this case, the Board finds that the RO provided the Veteran with appropriate notice of the proposed reduction of his lumbar spine evaluation in April 2005 and May 2007 letters.  Moreover, the Veteran subsequently sent written statements indicating that he did not think that the proposed reduction was warranted and his statements were considered by the RO.  The proposed reduction was effectuated in a December 2007 rating decision, effective March 1, 2008.  Initially in May 2005, the Veteran requested a predetermination hearing, but then later withdrew that request in a July 2005 correspondence.  Subsequently, in a December 2007 letter to his representative, the Veteran expressed that he wanted a hearing to be rescheduled.  However, in his September 2008 VA Form 9, Appeal to Board of Veterans' Appeals, he indicated that he did not want a hearing.  Furthermore, the Board notes that the December 2007 letter was after 60 days of both the April 2005 and May 2007 letters which specifically stated that the Veteran had 60 days to request a hearing.  Therefore, the Board determines that the RO's reduction of the evaluation of the Veteran's lumbar spine disability was procedurally in accordance with the provisions of 38 C.F.R. § 3.105 . 

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2011). 

The provisions above apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c) (2011). 

The Veteran underwent a VA spine examination in March 2005.  The examiner noted that the Veteran had undergone lumbar spine laminectomy at L4-5 in May 2004, and that he had not had any low back issues since his surgery.  The Veteran indicated that because he takes medication for his back, it does not bother him.  The Veteran indicated that he walked unaided and denied bowel or bladder complaints.  The examiner observed that the Veteran walked independently, without assistive devices, with an erect posture and steady gait.  Evaluation of the lumbosacral spine revealed no redness, swelling, or tenderness on palpation.  There was a 6 cm well-healed scar without any complications.  Range of motion of the lumbar was forward flexion to 75 degrees, backward extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 10 degrees, and bilateral lateral rotation to 35 degrees.  The Veteran had some minimal loss of range of motion and complained of tenderness when bending to those ranges of motion.  The examiner noted that there was no loss of range of motion or fatigability on repetitive testing and the Veteran actually demonstrated increased range of motion with repeated maneuvers.  He was also able to move against resistance without difficulty.  Deep tendon reflexes were diminished at the patella and ankles bilaterally but sensation in the lower extremities was virtually intact.  There was no evidence of foot drop and there was complete range of motion of the bilateral ankles (dorsiflexion to 20 degrees and plantar flexion to 45 degrees).  The examiner noted that prior to his laminectomy the Veteran had a foot drop which had since resolved; he also noted that the Veteran's lumbar spine symptoms improved following his surgery.  The diagnoses were ankylosing spondylitis, degenerative disc disease of the lumbar spine, and osteoarthritis changes of the lumbar sacral spine.  

The pertinence evidence also includes a June 2007 VA treatment record noting that there was no back pain or tenderness on palpation of the lumbosacral spine.  There was a mild reduction in flexion and straight leg raise was negative bilaterally.  

The Veteran was afforded another VA examination in August 2007, rendered by urgent care physicians.  The Veteran reported urinary urgency, nocturia, erectile dysfunction, numbness, paresthesias, leg/foot weakness, but denied urinary incontinence, fecal incontinence, obstipation, falls, unsteadiness, visual dysfunction, and dizziness.  He also reported fatigue, decreased motion, stiffness, weakness, spasms, and daily sharp, mild pain which radiated to the left lower extremity.  The Veteran denied flare-ups.  Evaluation of the muscles of the spine demonstrated pain with motion but not spasms, atrophy, guarding, tenderness, or weakness.  The spine was normal as to posture, head position, and symmetry in appearance.  However, there was a foot drop.  There was lumbar flattening of the spine, but no other abnormal spine curvatures.  On motor examination, hip flexion and extension, and knee extension showed active movement against some resistance bilaterally.  Ankle dorsiflexion showed active movement against gravity on the left and active movement against some resistance on the right.  Ankle plantar flexion showed active movement against gravity on the left and active movement against some resistance on the right.  Great toe extension showed active movement against gravity on the left and active movement against some resistance on the right.  Muscle tone was normal and there was no atrophy.  Sensory examination revealed active movement gravity eliminated for pain, light touch, and position sense bilaterally.  Reflex examination showed hypoactive knee jerk and ankle jerk bilaterally.  Plantar flexion was normal bilaterally.  The examiner found that there was no thoracolumbar spine ankylosis; and although range of motion was reduced this was not normal for the Veteran.  Lasegue's sign was negative.  

The Veteran was also provided a general VA examination in January 2008 by the same urgent care examiners.  The examination report reflects that the Veteran did not have spinal ankylosis or fracture of the vertebral body; straight leg test was negative.  Range of motion of the lumbosacral spine was flexion from 0 to 40 degrees, extension from 0 to 30 degrees, and "R/L 0 to 20" degrees with pain from bilateral rotation and "lat[eral] bending-0-20."  There were no lower extremity abnormalities; dorsalis pedis pulse and posterior tibial pulse were normal.  Knee and ankle jerk were 2+ bilaterally; there was no sensory loss and Babinski sign was normal.  

As discussed above, a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  When the RO assigned a 40 percent rating for the Veteran lumbar spine disability, the evaluation was primarily based on a September 1998 VA examination showing severe bilateral paraspinal muscle spasms, and deep tendon reflexes were a trace at the knees and 1+ at the ankles.  The examination report also noted that lower extremity muscle strength was 4/5 and without lower extremity sensory deficit.  Lumbar spine range was flexion to 80 degrees, extension to 25 degrees, bilateral bending to 30 degrees, and bilateral rotation to 30 degrees without pain.  

Additionally, the February 2005 rating decision continued the 40 percent evaluation based on a September 2003 VA examination which noted weakness in the lower extremities with flare-ups.  On evaluation, the Veteran had no tenderness on palpation, he was able to flex to 40 degrees without pain and to 80 degrees with pain, extend to 10 degrees without pain and to 20 degrees with pain, and bilateral lateral bend to 40 degrees without pain and to 50 degrees with pain.  Hip flexion and extension, knee flexion and extension, and ankle dorsi and plantar flexion were all 5/5.  There was no clonus present, Babinski was down going bilaterally, and sensation was intact to all extremities.  

After considering the pertinent medical history, as detailed above, the Board finds that the RO's December 2007 rating action to reduce the Veteran's disability evaluation for his lumbosacral disability from 40 percent to 20 percent did not meet the regulatory standards of 38 C.F.R. § 3.344  and was therefore improper.  When viewed in total, the evidence of record does not clearly warrant the conclusion that sustained improvement has been demonstrated for the Veteran's lumbar spine disability.  The evidence does not make it reasonably certain that any improvement shown at the March 2005 examination will be maintained under the ordinary conditions of life.  

The Board has reviewed the record and finds that the reduction was improper.  The medical evidence of record that was used by the RO as the basis for the reduction do not show sustained material improvement in the Veteran's lumbar spine disability.  These records show that the Veteran was receiving medical treatment for his service-connected lumbar spine condition on a regular outpatient basis and that he took medication to control symptoms.  Furthermore, the medical reports indicate that the Veteran continued to have symptomatology, including pain on motion and complaints of weakness and weakness, after the effective date of the 40 percent evaluation.  Additionally, the March 2005 VA examination report reflected that there was no foot drop but such was specifically noted in the August 2007 VA report.  Also, the Veteran's flexion was diminished in January 2008 when compared to the March 2005 examination report and even earlier examination reports which were the basis for assigning/continuing the 40 percent evaluation.  Moreover, there is no evidence reflecting improvement under the ordinary conditions of life.  

Also, the examiners at the most recent VA examination did not provide an adequate measurement of the Veteran's ranges of motion.  As chronicled above, the January 2008 examination report gives measurements for flexion and extension, and "R/L;" however, the Board finds that the notation of "R/L" is unclear.  Whether this is in reference to right/left, lateral rotation, etc. is unknown.  In any case, the Board notes that the measurements as provided in this examination report are not complete, as both lateral flexion and lateral rotation are needed in order to determine the combined range of motion for the spine.  See 38 C.F.R. § 4.71a, General Rating Formal for Diseases and Injuries of the Spine.  As noted above, it is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  See supra 38 C.F.R. § 3.344(a) (2011). 

Because the records show that the Veteran was receiving continuing treatment, including medication, and because he was shown to continue to experience limitation of motion, pain, pain on motion, and foot drops due to the lumbar spine disability, the Board cannot find that there is any basis in these records to conclude that the Veteran had attained sustained material improvement in his service-connected lumbar spine disability under the ordinary conditions of life.  38 C.F.R. §§ 3.343(a), 3.344(a) (2011).  

There is nothing in the evidence of record to show that the RO considered 38 C.F.R. § 3.343(a) or 38 C.F.R. § 3.344(a) (c) when they reduced the 40 percent rating in December 2007.  Disregarding the fact that the clinical evidence of record at the time of the RO's December 2007 rating decision clearly failed to indicate material improvement in the Veteran's lumbar spine condition including improvement under the ordinary conditions of life, the RO did not even address the question of material improvement.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) that the failure to consider and apply either the provisions of 38 C.F.R. § 3.343(a) or 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio. 

As the RO failed to apply the provisions of 38 C.F.R. § 3.343 and 38 C.F.R. 
§ 3.344 in its reduction of the Veteran's disability evaluation for his degenerative disc disease of the lumbar spine from 40 percent to 20 percent, the Board finds that the December 2007 rating decision was void ab initio as not in accordance with the law, and thus the Board has no legal option but to restore the 40 percent schedular rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.343(a), 38 C.F.R. 
§ 3.344(a)(c) (2011). 

 
ORDER

Entitlement to restoration of a 40 percent evaluation for degenerative disc disease of the lumbar spine is granted, effective March 1, 2008, subject to the law and regulations governing the awards of monetary benefits.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


